Shulman, Presiding Judge.
Defendant contracted to sell plaintiff 100 salvaged automobiles (including at least 50 with motors) for $52.50 per vehicle, receiving a deposit of $4,500 from plaintiff. Plaintiff brought the instant action upon defendant’s failure to honor that agreement. From a verdict and judgment in favor of plaintiff, defendant appeals. We affirm.
1. Defendant’s contentions of error on the general grounds are without merit. The evidence supported the finding that defendant failed to comply with the terms of the parties’ agreement (i.e., that he failed to supply the plaintiff with the automobiles as promised). Additionally, the evidence showed that defendant refused to return that portion of plaintiffs down payment that was unearned. The jury was authorized to render a verdict in favor of the plaintiff in an amount representing plaintiffs deposit with the defendant, less the value of automobiles actually delivered by the defendant in *751accordance with the parties’ agreement.
Decided June 5, 1981.
Rembert C. Cravey, for appellant.
Sarah M. Tipton, for appellee.
2. We cannot agree with defendant’s assertion that the trial court erroneously admitted certain documents (weight tickets) into evidence. Since admission of such documentary evidence was proper under the business record exception of Code Ann. § 38-711, the trial court correctly overruled defendant’s hearsay objection to the admission of the tickets. And, furthermore, contrary to defendant’s contentions, the tickets were relevant to show the number of automobiles received by plaintiff and the crushing date of those vehicles (indicative of the time frame in which defendant made delivery of the vehicles to plaintiff).
Finding no error on any ground raised by the defendant, the judgment of the trial court is affirmed.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.